Case 3:18-cv-02446-FLW-DEA Document 29 Filed 12/10/18 Page 1 of 1 PageID: 320



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                     :
FRUTTA BOWLS FRANCHISING LLC,                        :
                                                     :
               Plaintiff,                            : Civil Action No.: 18-2446 (FLW)
       v.                                            :
                                                     : ORDER
JUSTIN BITNER, et. al.,                              :
                                                     :
               Defendants.                           :
                                                     :

       THIS MATTER having been opened to the Court by Danielle DeFilippis, Esq., counsel

for Defendants Grain & Berry Cafe, LLC, and Acai Group LLC (the “Florida LLCs”), on a Motion

to dismiss Plaintiff Frutta Bowls Franchising LLC’s (“Frutta”) First Amended Complaint, pursuant

to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6); it appearing that Frutta, through its

counsel, Joel Schwartz, Esq., opposes the motion; the Court having considered the submissions of

the parties without oral argument, pursuant to Fed. R. Civ. P. 78; for the reasons set forth in the

Opinion filed on this date, and for good cause shown,

       IT IS on this 10th day of December, 2018,

       ORDERED that the Florida LLCs’ Motion is GRANTED; and it is further

       ORDERED that all claims against the Florida LLCs are dismissed without prejudice for

lack of personal jurisdiction.



                                                                    /s/ Freda L. Wolfson
                                                                    Freda L. Wolfson
                                                                    United States District Judge
